DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.
 
Status of the Claims
Claims 1-20 were previously pending.  Claims 1-2, 9-10, 18, and 20 were amended, and claims 8 and 17 were canceled in the reply filed September 1, 2022.  Claims 1-7, 9-16, and 18-20 are currently pending. 

Response to Arguments
Applicant's amendments overcome the objection made to the Specification and it is withdrawn. 
Applicant's amendment overcomes the rejection made under § 112(a) with respect to "instantiation" and it is withdrawn.
Applicant's amendments alter but do not overcome the rejection made under § 112(a) with respect to navigation instructions.  See below. 
Applicant's arguments filed with respect to the rejections made under § 103 have been fully considered but are not persuasive.  Applicant argues:

Muirbrook discloses that an "app 20 is launched at a registered gate or door," and that once the app is launched, "geographic information 240 [is transmitted] from the electronic device to [a] remote processing center 40." Muirbrook further discloses that "[w]hen the received geographic information 240 corresponds 550 with a registered location, the default action communicates with software 12 in the registered gate or door, instructing the gate to open, or the door to unlock." That is, Muirbook discloses a process whereby (1) an initial proximity between the electronic device and the "registered gate or door" is determined by a user, e.g., wherein a user launches an app 20 once the user has arrived at the "registered gate or door" thereby causing (2) "geographic information 240" to be transmitted to the remote processing center 40. However, there is nothing in Muirbrook to teach or suggest transmitting a "signal by the wireless mobile device associated with a vehicle, in response to a determination that the wireless mobile device is within a geographic vicinity of the parking facility," as recited in claim 1 (emphasis added).

Remarks, 10 (emphasis added).  The open-ended claims do not exclude the possibility of the user launching a mobile app.  They merely require transmission of a signal in response to a location determination, and Muirbrook contains an embodiment where the application will not activate (and thus subsequently transmit the device's location) unless a determination is made that the device is stopped at the parking gate (see ¶¶ 0075, 78).  Accordingly, the rejections are maintained. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PARKING SYSTEMS AND METHODS FOR WIRELESS DEVICE DETECTION.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "decoding, by the wireless mobile device, data that is encoded in the coded image, wherein the decoded data comprises information that includes directions for navigating to a location within the parking facility."  The Specification generally supports the vehicle "navigating through the parking structure" (published application ¶ 0116) and to "provide directions to a listing location" (¶ 0119).  Navigation instructions in general (e.g., via Google Maps, published application ¶ 0054) are also disclosed.  But none of these provide support for the more specific "decoding, by the wireless mobile device, data that is encoded in the coded image, wherein the decoded data comprises information that includes directions for navigating to a location within the parking facility."  None of the above passages disclose navigation instructions that are decoded from data in a coded image.  The other independent claims recite analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grote, U.S. Pat. Pub. No.  2015/0294286 (Reference A of the PTO-892 part of paper no. 20210921) in view of Muirbrook, U.S. Pat. Pub. No.  2011/0258076 (Reference A of the PTO-892 part of paper no. 20220222) and Shah, U.S. Pat. Pub. No. 2019/0122447 (Reference D of the PTO-892 part of paper no. 20210921).
As per claim 1, Grote teaches a system comprising: a non-transitory memory; one or more processors coupled to the non-transitory memory and configured to execute instructions (¶ 0043, see also Fig. 7—300 depicting a server) to perform operations comprising:
receiving a first signal from a short-range wireless communication device on a wireless mobile device, the first signal including information associated with a parking facility (¶ 0034); 
scanning, using an image capturing component of the wireless mobile device or the vehicle, a coded image displayed on a terminal associated with a hardware-based parking machine (¶ 0065); 
decoding, by the wireless mobile device, data that is encoded in the coded image (¶¶ 0066-68),
transmitting payment information associated with the vehicle, the payment information being configured to cause a movement of a barrier mechanism that enables vehicles to enter or exit the parking facility (¶¶ 0069-70).
Grote does not explicitly teach transmitting a second signal by the wireless mobile device associated with a vehicle; in response to a determination that the wireless mobile device is within a geographic vicinity of the parking facility; which is taught by Muirbrook (¶¶ 0075, 78, see also Fig. 4).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Muirbrook—namely, to conveniently assist with communication between the server and the customer's device only when the customer is actually at the gate.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Grote does not explicitly teach the decoded data comprises information that includes directions navigating to a location within the parking facility; which is taught by Shah (¶¶ 0034, 48, 61-62).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Shah—namely, to provide the user with extra destination assistance.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 2, Grote in view of Muirbrook and Shah teaches claim 1 as above.  Shah further teaches the decoded data includes location information associated with a parking space within the parking facility (¶¶ 0061-62), which would have been obvious to incorporate for the same reasons as the elements in claim 1 above. 
As per claim 3, Grote in view of Muirbrook and Shah teaches claim 1 as above.  Grote further teaches the coded image is dynamically generated with a unique identifier for the wireless device (¶ 0034).
As per claim 4, Grote in view of Muirbrook and Shah teaches claim 1 as above.  Grote further teaches the coded image is one of a matrix barcode or a quick response (QR) code (¶ 0034). 
As per claim 5, Grote in view of Muirbrook and Shah teaches claim 1 as above.  Grote further teaches transmitting the payment information is performed in response to matching a first identifier associated with the first signal with a second identifier associated with the coded image (¶¶ 0024-25, 38). 
As per claim 6, Grote in view of Muirbrook and Shah teaches claim 1 as above.  Grote further teaches presenting a user-selectable message in response to receiving the first signal, the user-selectable message including a deep link (¶¶ 0066-68). 
As per claims 9-14, Grote in view of Muirbrook and Shah teaches a method comprising steps implementing the features of analogous claims 1-6 (see citations and obviousness rationale above). 
As per claims 18 and 20, Grote in view of Muirbrook and Shah teaches a non-transitory computer-readable storage medium comprising computer-readable instructions, which when executed by a computing system, cause the computing system to: steps implementing the functions of analogous claims 1-2 (see citations and obviousness rationale above). 
As per claim 19, Grote in view of Muirbrook and Shah teaches claim 18 as above.  Grote further teaches the short range wireless communication includes one of a visual display of a quick response (QR) code (¶ 0034), near field communication (NFC) (¶ 0029), BLUETOOTH (¶ 0029), infrared, radio-frequency identification, and Wi-Fi.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Muirbrook and Shah as applied to claims 1 and 9 above, further in view of Vossoughi, U.S. Pat. Pub. No.  2018/0225650 (Reference B of the PTO-892 part of paper no. 20210921). 
As per claims 7 and 16, Grote in view of Muirbrook and Shah teaches claims 1 and 9 as above.  The references do not explicitly teach receiving a digital coupon on the wireless mobile device; which is taught by Vossoughi (¶¶ 0054, 196).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Vossoughi—namely, to promote a transaction.  Moreover, this is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Muirbrook and Shah as applied to claims 1 and 9 above, further in view of Saadeldin, U.S. Pat. Pub. No.  2019/0122554 (Reference B of the PTO-892 part of paper no. 20220222). 
As per claims 8 and 17, Grote in view of Muirbrook and Shah teaches claims 1 and 9 as above.  The references do not explicitly teach automatically navigating the vehicle to the parking stall; which is taught by Saadeldin (¶ 0039).  It would have been prima facie obvious to incorporate this element because it is merely a combination of old elements in the art of parking.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grote in view of Muirbrook and Shah as applied to claim 9 and above, further in view of Official Notice considered Admitted Prior Art. 
As per claim 15, Grote in view of Muirbrook and Shah teaches claim 9 as above.  The references do not explicitly teach the wireless mobile device is an on-board vehicle computer.  Official Notice was previously taken that on-board vehicle computers are old and well-known wireless devices.  This finding has not been adequately traversed and is considered admitted prior art.  It would have been prima facie obvious to incorporate this element because it is merely the simple substitution of one wireless device for another (e.g., a user's smartphone), where both are computerized devices serving the same purpose (coordinating parking transactions).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628